DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blasinski, Pub. No.: US 20170144648 A1, in view of Knechtges et al., Patent No.: 9,616,870 B2, further in view of Kojori et al., Patent No.: US 8,384,343 B2, and further in view of Cordell et al., Patent No.: US 10540557 B2.

Regarding claim 1, Blasinski discloses a method for operating an onboard network of a hybrid motor vehicle, 
wherein the onboard network is connected to an energy storage unit, especially a battery (para. 0012, “Using the electronic information received, the charge state control ;
an electric motor of a hybrid drive train, which also has an internal combustion engine (para.0014, “The process according to the invention is especially suitable for controlling an energy storage device in a partially electrically operated motor vehicle, especially in a so-called mild-hybrid vehicle” & para.0031, The motor vehicle 12 further comprises a charge state control device 18, for example a battery management system or an engine control unit with a microchip. The at least partially electrically operated motor vehicle 12 in FIG. 1 can preferably have an electric motor 20 and a combustion engine 22”).
Blasinski does not teach “actuators of an electromechanical chassis system as generators”, however Knechtges et al. teaches Electrohydraulic Motor Vehicle Brake System And Method For Operating The Same and discloses that 
actuators of an electromechanical chassis system that can be operated as generators ( (8) FIG. 1 shows a first exemplary embodiment of a hydraulic vehicle brake system 100 which is based on the brake-by-wire (BBW) principle. The brake system 100 can be optionally operated in regenerative mode (e.g. in the case of hybrid vehicles). To this end, an electric machine 102 is provided, which offers a generator functionality and can be selectively connected to wheels and an energy store, e.g. a battery (not shown). & (30) It should be pointed out that the electric motor 134 itself can also be used as an electrical load for the regenerative current. The regenerative current can therefore be supplied to the electric motor 134 again as a field current during the speed reduction of a rotor of the electric motor 134. The field current can be torque-neutral and as high as the proportion of  
wherein the actuators of the electromechanical chassis system that can be operated as generators are provided to adjust a body of the hybrid motor vehicle with respect to at least one wheel ((10) According to one aspect, a method is indicated for operating an electrohydraulic motor-vehicle brake system, which has a master cylinder, an electromechanical actuator for generating a hydraulic pressure at a plurality of wheel  
Knechtges et al. teaches that these features are useful in order to generate, by means of the electromechanical actuator, the respective brake pressure intended for each of the wheel brakes.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Knechtges et al. with the system disclosed by Blasinski in order to generate, by means of the electromechanical actuator, the respective brake pressure intended for each of the wheel brakes.
Blasinski further discloses wherein at least one reserve capacity of the energy storage unit is kept open for receiving electrical energy generated by at least one portion of the actuators to the onboard network (para.0009, “using the predicted energy requirement, to regulate an energy reserve of the energy storage device on a respective route section such that no unnecessary energy reserve on the route section is retained for a device of an onboard network of the motor vehicle if said device is not expected to be used on the route section. & para.0013, “When a predetermined lower threshold value of the predicted energy requirement of the first device of the onboard network is not met, a control signal is  
Blasinski does not teach “over-charge energy storage unit”, however Knechtges et al. teaches Electrohydraulic Motor Vehicle Brake System And Method For Operating The Same and discloses that 
so that the at least one portion of the actuators do not over-charge the energy storage unit when generating electrical energy ((12) Referring now to FIG. 2, the energy accumulator 18 is shown in block diagram form. The energy accumulator 18 may comprise a plurality of energy storage blocks 22 and 22' connected in parallel to an accumulator bus 28. Control units 26 may be provided in each of the energy storage blocks 22 and/or 22'. The control units 26, among other functions may provide voltage boost for energy storage units 24 and/or 24'. Thus, for example, in the case of one of the units 24 comprising a 7-cell Li-ion battery, the associated control unit 26 may boost output of the unit 24 to about 270 volts, even though the output voltage of the batteries may be only about 28 volts. Thus the number of batteries and, therefore the total number of cells for a 270 volt application may be reduced by an order of magnitude. This, correspondingly, reduces the number of 
Kojori et al. teaches that these features are useful in order  to provide reliable output from the batteries.  to provide reliable output from the batteries. For example it is important to assure that degradation of any one cell (e.g. excessive capacity fading, voltage imbalance, open cell) does not lead to the failure of an entire system.

Blasinski further discloses
wherein the reserve capacity being held open is dynamically adapted as a function of at least one item of driver style information describing the driving style of the driver of the hybrid motor vehicle and/or at least one item of situation information describing the current and/or future operation of the hybrid motor vehicle (para.0009, “using the predicted energy requirement, to regulate an energy reserve of the energy storage device on a respective route section such that no unnecessary energy reserve on the route section is retained for a device of an onboard network of the motor vehicle if said device is not expected to be used on the route section. & para.0013, “When a predetermined lower threshold value of the predicted energy requirement of the first device of the onboard network is not met, a control signal is generated that causes an energy quantity of an energy reserve of the energy storage device reserved for the first device of the onboard network to be allocated at least partially to a second device of the onboard network” & para.0014, “At the same time, the user of the motor vehicle has to hardly do without driving performance or comfort functions, or not at all. The process according to the invention can consequently be used especially efficiently in connection with a low-voltage onboard network” & para.0037, “A reserve portion CS of the total energy quantity of the energy storage device 10 in this case can represent a reserve of an energy recovery system from, for example, a 48 V chassis system” & para. 0044/0045, A calculation of a freely available energy reserve can take place according to a preferred exemplary embodiment of the process according to the invention with the following functional approach: [0044] In doing so, a limit G can be determined for the exemplary Start/Start operation, i.e. a required energy reserve G, in relation to a residual energy content of the energy storage device 10, from the product of the energy requirement E of the exemplary electric turbocharger for an 
wherein, in order to decrease a state of charge of the energy storage unit and correspondingly increase the at least one reserve capacity, energy is output from the energy storage unit by way of a DC voltage converter to a low-voltage network of the hybrid motor vehicle ([0002] In the course of hybridizing and electrifying motor vehicles, systems with which the motor vehicle can either be completely electrically operated or the storage of electric energy can be accessed even just sometimes are increasingly being developed. For example, onboard electrical systems have been developed for this that can provide a small voltage range of 12 V or even a medium voltage range of 48 V. A so-called mild-hybrid motor vehicle has a 48 V low-voltage system and enables electrical support of the combustion engine and other 48 V chassis devices. Contrary to a full-hybrid vehicle, a mild-hybrid motor vehicle is normally equipped with a relatively small energy storage device. This is sufficient, because the drive is not designed for exclusively electric driving. However, there are other consuming units, so-called chassis devices that require larger quantities of energy. Such type of chassis device comprises, for example, a purely electric turbocharger or a 48 V roll stabilizer. These exemplary chassis devices require a relatively large amount of energy from the small 48 V storage device depending on the driving situation. Thus, the charge state control, for example a battery management system, must always ensure a corresponding amount of energy reserve in the energy storage device. & [0014] Due to the process according to the invention, energy management of the energy storage device is significantly improved and an energy reserve can be divided up precisely, specific to the users and depending on the situation. The process according to the invention is especially suitable for controlling an energy storage device in a partially electrically operated motor vehicle, especially in a so-called mild-hybrid vehicle. The process according to the invention contributes in this case to significantly reducing fuel consumption and the carbon dioxide emissions of the motor vehicle. At the same time, the user of the motor vehicle has to hardly do without driving performance or comfort functions, or not at all. The process according to the invention can consequently be used especially efficiently in connection with a low-voltage onboard network.).
wherein the at least one item of situation information comprises a roadway quality which is determined from environmental information captured by a sensor of the hybrid motor vehicle (col.10 lines 47-56, (47) “The extracted metadata can include things such as tailgating, excessive lane changes, speeding, running red lights, et cetera. It also includes external situation information, such as “heavy rain,” “narrow lane,” “right turn only lane,” “no right on red,” “school zone speed limit of 25 mph,” et cetera. & col.5 lines 34-51, (22) “Driver fingerprint can also be referred to as operator's driving habit, driver pattern, driver behavior, driver experience, driver attitude, and the like. In one embodiment, DRS includes a set of outward facing cameras, a set of inward facing cameras, and a vehicle onboard computer (“VOC”). The set of outward facing cameras mounted on a vehicle is used to collect external images representing a surrounding environment in which the vehicle operates. For example, the outward facing cameras capture real-time images as the vehicle moves across a geographical area. In one aspect, the collecting external images include obtaining real-time images relating to at least one of road, buildings, traffic lights, pedestrian, and retailers. & Col.6 lines 1-23 (24) “In another embodiment, an adaptive driver assistant (“ADA”) system or system is capable of providing ADA utilizing a virtuous cycle containing sensors, MLC, and CBN. After monitoring operator body language of an operator captured by a set of interior sensors and capturing surrounding information observed by a set of exterior sensors onboard a vehicle as the vehicle is in motion, the process is able to selectively record data relating to the operator body language and the surrounding information in accordance with a containerized ADA model generated by MLC. Upon detecting an abnormal driving activity in accordance with the operator body language and surrounding information by the ADA model while the vehicle is in driving mode, a process of adaptive advice and assistance by ADA model is generated in response to the surrounding images, the operator body language, and historical data. In one aspect, after rewinding recorded operator body language and the surrounding information leading up to detection of the abnormal driving 
Cordell et al. teaches that these features are useful in order to provide driver fingerprint via metadata extraction managed by a driver rating (“DR”) model trained by a machine learning center (“MLC”) coupled to a cloud based network (“CBN”) (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cordell et al. with the system disclosed by Blasinski in order to provide driver fingerprint, DR system which  includes a set of outward facing cameras, a set of inward facing cameras, and a vehicle onboard computer (“VOC”). The set of outward facing cameras mounted on a vehicle is used to collect external images representing a surrounding environment in which the vehicle operates. The set of inward facing cameras mounted in the vehicle is used to collect internal images including operator body expression representing at least operator's attention. The VOC is configured to determine the identity of operator and current operating style in response to the collected internal images, the collected external images, and historical stored data.

Regarding claim 2, Blasinski discloses the method as claimed in claim 1, wherein capacity of the energy storage unit that is freed up by decreasing the reserve capacity is provided to the electric motor (para.0002, “These exemplary chassis devices require a relatively large amount of energy from the small 48 V storage device depending on the driving situation. Thus, the charge state control, for example a battery management system, must always ensure a corresponding amount of energy reserve in the energy storage device” & para.0010/0011, “The process according to the invention for the route-dependent control of an energy storage device of an at least partially electrically operated motor vehicle, for example of a traction battery, comprises the following steps, which are executed by a 

Regarding claim 3, Blasinski discloses the method as claimed in claim 1, wherein the situation information used is a road class and/or nature of the roadway of the current and/or future road that is driven on (para.0002, “These exemplary chassis devices require a relatively large amount of energy from the small 48 V storage device depending on the driving situation” & para.0009, “The invention is based on the idea to use at least one information-containing data value on a route section of a planned driving route, for example electronic information by an Internet traffic service (i.e. online traffic information), electronic information on a traffic situation, wherein the data value, for example, is transferred via a vehicle-to-vehicle communication connection, or to use predictive route data from navigation data to predict the energy requirement of a first device of an onboard electrical network of the motor vehicle and, using the predicted energy requirement, to regulate an energy reserve of the energy storage device on a respective route section such that no unnecessary energy reserve on the route section is retained for a device of an onboard network of the motor vehicle if said device is not expected to be used on the route section” & para.0011, “0011] The charge state control device receives the at least one information-containing data value, wherein the information relates to a driving situation to be expected on a route section of a driving route of the motor vehicle. At least one data value can, for example, be received by a receiving device of the motor vehicle from the Internet or from another vehicle and transferred to the charge state control device. The driving situation to be expected may comprise, for example, a stretch-of-road feature, for example a pattern of the route section such as, for example, a switchback. The driving situation to be expected may additionally or alternatively relate to a current traffic situation on the route section, a traffic flow speed adjustment, or traffic conditions. The driving route 

Regarding claim 4, Blasinski discloses the method as claimed in claim 3, wherein the road classes used are a city traffic class and/or a highway class and/or a curving country road class and/or a less curving country road class and/or an offroad class, and/or the road class is provided by a navigation system of the hybrid motor vehicle (para.0044-0049, “The driving situation factor x for the currently required energy reserve can be determined as follows: In this case, for example a base value x=2 can be set that can be reduced or increased depending on the driving situation. The following change options for the driving situation factor x  are given as an example: [0045] x=x+2, if, for example, a driver is determined to be a sporty driver by an onboard system of the motor vehicle 12; [0046] x=x-2, if, for example, a drive mode enables an especially efficient drive, for example a so-called efficiency drive mode; [0047] x=x+2, if, for example, the information received describes an interstate/highway drive ahead; [0048] x=x+l, if, for example, the route information describes a residential area with children at play ahead; [0049] x=x-2, if, for example, the information received describes a traffic jam on the route section”).

Regarding claim 5, Blasinski discloses the method as claimed in claim 1, wherein the situation information is a predictive power feedback demand for the future that is determined as a function of route information describing a future route of the hybrid motor vehicle and provided in particular by a navigation system of the hybrid motor vehicle especially taking into account road classes and/or the nature of roadways along the route (para.0001, “The invention relates to a process for route-dependent control of an energy storage device of an at least partially electrically operated motor vehicle, wherein a charge state device of the energy storage device controls allocation of an available energy quantity of the energy storage device”& para.0009, “ The invention is based on the idea to use at least one information-containing data value on a route section of a planned driving route, for example electronic information by an Internet traffic service (i.e. online traffic 

Regarding claim 6, Blasinski discloses the method as claimed in claim 5, wherein a reserve capacity curve along the route describing the future reserve capacities is determined as a function of the predictive power feedback demand (para.0009, “The invention is based on the idea to use at least one information-containing data value on a route section of a planned driving route, for example electronic information by an Internet traffic service (i.e. online traffic information), electronic information on a traffic situation, wherein the data 

Regarding claim 7, Blasinski discloses the method as claimed in claim 6, wherein a predictive state of charge of the energy storage unit and/or a recuperation potential of the electric motor along the route is also determined and taken into account when determining the reserve capacity to be kept open (para.0001, “The invention relates to a process for route-dependent control of an energy storage device of an at least partially electrically operated motor vehicle, wherein a charge state device of the energy storage device controls allocation of an available energy quantity of the energy storage device” & para.0002, “Thus, the charge state control, for example a battery management system, must always ensure a corresponding amount of energy reserve in the energy storage device” & para.0006, “The charge state must always be maintained relatively high with a 48 V energy storage device in order to ensure availability of the systems)” & para.0035, “it has proven to be advantageous when previously existing devices in the motor vehicle 12 can be used to provide the charge state control device with a function to increase the charge state, which effects, for example, a recovery of energy through recuperation”).

Regarding claim 8, Blasinski discloses the method as claimed in claim 7, wherein the predictive power feedback demand is also taken into account during an advanced planning of the operation of the hybrid drive train as a function of the recuperation potential of the electric motor along the route (para.0035, “In the at least partially electrically operated motor vehicle 12, it has proven to be advantageous when previously existing devices in the motor vehicle 12 can be used to provide the charge state control device with a function to increase the charge state, which effects, for example, a recovery of energy through recuperation (not shown in FIG.1)” & para.0052, “The idea here is to plan an energy requirement for a directly occurring or pending driving maneuver based on a small energy storage device. Thus, the idea is not to switch off comfort consuming units, but rather to plan energy reserves in advance so that maximum feasibility of the comfort function and maximum comfort are assured”).

Regarding claim 9, Blasinski discloses the method as claimed in claim 1, wherein the driving style information describes the driving style of a current driver in regard to vehicle body movements of the hybrid motor vehicle (para.0018, “The determining of the freely available energy reserve G can consider a dependency of the driving situation factor x on, for example, a driving style of a user and/or a drive mode of the motor vehicle and/or a stretch-of-road feature and/or a traffic flow speed adjustment and/or a traffic situation. Through this further embodiment, specific situation-dependent and user-specific factors can be incorporated into the charge state control”).

Regarding claim 10, Blasinski discloses the method as claimed in claim 1, wherein the situation information used is a dynamically and/or user-controlled adjustable operating parameter of the chassis system (para.0011, “The driving situation to be expected may additionally or alternatively relate to a current traffic situation on the route section, a traffic flow speed adjustment, or traffic conditions. The driving route in this case may comprise, for example, a route entered into a navigation system of the motor vehicle by the user” & para.0018, “0018] The determining of the freely available energy reserve G can consider a dependency of the driving situation factor x on, for example, a driving style of a user and/or a drive mode of the motor vehicle and/or a stretch-of-road feature and/or a traffic flow 

Regarding claim 12, Blasinski discloses the method as claimed in claim 10, wherein a decreasing of the state of charge of the energy storage unit is also brought about when there exists a high recuperation potential on the part of the electric motor (para.0031, “the comfort system device comprises a device that is designed to execute a "Start/Stop" function and/or an "Engine coast on/off' function. The motor vehicle 12 further comprises a charge state control device 18, for example a battery management system or an engine control unit with a microchip. The at least partially electrically operated motor vehicle 12 in FIG. 1 can preferably have an electric motor 20 and a combustion engine 22. The individual components of the onboard network of the exemplary motor vehicle 12 in FIG. 1 are connected to one another with either a wireless or wired communication connection 23” & para.0035, “In the at least partially electrically operated motor vehicle 12, it has proven to be advantageous when previously existing devices in the motor vehicle 12 can be used to provide the charge state control device with a function to increase the charge state, which effects, for example, a recovery of energy through recuperation (not shown in FIG.1).

Regarding claim 13, Blasinski discloses a hybrid motor vehicle, comprising: an onboard network, which is connected to an energy storage unit, especially a battery (para. 0012, “Using the electronic information received, the charge state control device predicts an energy requirement of a first device of an onboard network of the motor vehicle on the route section” & para.0009, “using the predicted energy requirement, to regulate an energy reserve of the energy storage device on a respective route section such that no unnecessary energy reserve on the route section is retained for a device of an onboard network of the motor vehicle” & para.0010 “The process according to the invention for the route-dependent control of an energy storage device of an at least partially electrically operated motor vehicle, for example of a traction battery, comprises the following steps, which are ;  
an electric motor of a hybrid drive train, which also has an internal combustion engine (para.0014, “The process according to the invention is especially suitable for controlling an energy storage device in a partially electrically operated motor vehicle, especially in a so-called mild-hybrid vehicle” & para.0031, The motor vehicle 12 further comprises a charge state control device 18, for example a battery management system or an engine control unit with a microchip. The at least partially electrically operated motor vehicle 12 in FIG. 1 can preferably have an electric motor 20 and a combustion engine 22”). 
Blasinski does not teach “actuators of an electromechanical chassis system as generators”, however Knechtges et al. teaches Electrohydraulic Motor Vehicle Brake System And Method For Operating The Same and discloses that
actuators of an electromechanical chassis system that can be operated as generators ((8) FIG. 1 shows a first exemplary embodiment of a hydraulic vehicle brake system 100 which is based on the brake-by-wire (BBW) principle. The brake system 100 can be optionally operated in regenerative mode (e.g. in the case of hybrid vehicles). To this end, an electric machine 102 is provided, which offers a generator functionality and can be selectively connected to wheels and an energy store, e.g. a battery (not shown). & (30) It should be pointed out that the electric motor 134 itself can also be used as an electrical load for the regenerative current. The regenerative current can therefore be supplied to the electric motor 134 again as a field current during the speed reduction of a rotor of the electric motor 134. The field current can be torque-neutral and as high as the proportion of the generator current which exceeds a current limit value. The regenerative current can therefore be converted into heat within the electromechanical actuator 124. & (33) A valve 170, 172, which is realised as a 2/2-way valve in the exemplary embodiment, is provided in each case between the respective first connection 160, 162 and the respective second connection 164, 166 of the master cylinder 110. The first and second connections 160, 162, 164, 166 can be selectively connected to one another by means of the valves 170, 172. This corresponds to a “hydraulic short circuit” between the master cylinder 110 on the one hand 
Knechtges et al. teaches that these features are useful in order to generate, by means of the electromechanical actuator, the respective brake pressure intended for each of the wheel brakes.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Knechtges et al. with the system disclosed by Blasinski in order to generate, by means of the electromechanical actuator, the respective brake pressure intended for each of the wheel brakes.
Blasinski further discloses wherein the onboard network is associated with an energy management controller of the hybrid motor vehicle, which is designed to carry out a method as claimed in claim 1 (para.0009, “using the predicted energy requirement, to regulate an energy reserve of the energy storage device on a respective route section such 

Regarding claim 14, Blasinski discloses the method as claimed in claim 1.
Blasinski is not explicitly disclosing the “sensor/camera of the vehicle”, however Cordell et al., US 10540557 B2, teaches “Method and apparatus for providing driver information via audio and video metadata extraction” and discloses,
wherein the sensor is a camera of the hybrid motor vehicle (col.5 lines 52-67, (23) The set of inward facing cameras mounted in the vehicle is used to collect internal images including operator body expression representing at least operator's attention. The inward facing cameras, for example, are configured to extract metadata associated with operator head pose, gaze direction, and looking at a mobile device. The collecting internal images include a set of interior sensors obtaining data relating to at least one of operator's eyes, facial expression, driver, and passage. For example, the obtaining data also include at least one camera is capable of detecting direction of where the operator is looking. The VOC is configured to determine the identity of operator and current operating style in response to the collected internal images, the collected external images, and historical stored data. In one example, the VOC is configured to communicate with a virtuous cycle to modify the DR model. & col.6 lines 37-55, (26) Vehicle 102, in one example, can be a car, automobile, bus, train, drone, airplane, truck, and the like, and is capable of moving geographically from point A to point B. To simplify forgoing discussing, the term “vehicle” or “car” is used. Vehicle 102 includes wheels with ABS (anti-lock braking system), body, steering wheel 108, exterior or outward facing cameras 125, interior (or 360° (degree)) or inward facing camera 126, antenna 124, onboard controller or VOC 123, and operator (or driver) 109. It should be noted that outward facing cameras and/or inward facing cameras 125-126 can be installed at front, side-facing, stereo, and inside of vehicle 102. In one example, vehicle 102 also includes various sensors which senses information related to vehicle state, vehicle status, driver actions. For example, the sensors, not shown in FIG. 1A, are able to collect information, such as audio, ABS, steering, braking, acceleration, traction control, windshield wipers, GPS (global positioning system), radar, ultrasound, lidar (Light Detection and Ranging), and the like..).
Cordell et al. teaches that these features are useful in order to provide driver fingerprint via metadata extraction managed by a driver rating (“DR”) model trained by a machine learning center (“MLC”) coupled to a cloud based network (“CBN”) (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cordell et al. with the system disclosed by Blasinski in order to provide driver fingerprint, DR system which  includes a set of outward facing cameras, a set of inward facing cameras, and a vehicle onboard computer (“VOC”). The set of outward facing cameras mounted on a vehicle is used to collect external images representing a surrounding environment in which the vehicle operates. The set of inward facing cameras mounted in the vehicle is used to .


Response to Arguments

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blasinski, Pub. No.: US 20170144648 A1, in view of Knechtges et al., Patent No.: 9,616,870 B2, further in view of Kojori et al., Patent No.: US 8,384,343 B2, and further in view of Cordell et al., Patent No.: US 10540557 B2.

Rejections under 35 U.S.C. §103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Blasinski, Pub. No.: US 20170144648 A1, in view of Knechtges et al., Patent No.: 9,616,870 B2, further in view of Kojori et al., Patent No.: US 8,384,343 B2, and further in view of Cordell et al., Patent No.: US 10540557 B2, discloses each and every element of the subject claims either expressly or inherently.


Regarding argued citations on amended and/or newly added claims ;   of the claim 1, “driver style information” , ”situation information” , “roadway quality”  which is determined from environmental information,  captured by a sensor of the hybrid motor vehicle.”;  Blasinski, Pub. No.: US 20170144648 A1, in view of Knechtges et al., Patent No.: 9,616,870 B2, further in view of Kojori et al., Patent No.: US 8,384,343 B2, and further in view of Cordell et al., Patent No.: US 10540557 B2, discloses each and every element of the subject claims either expressly or inherently. 
Cordell et al., Patent No.: US 10540557 B2, paragraphs as shown on the current office action;
Col.10 lines 47-56, (47)
Col.5 lines 34-51, (22)
Col.5 lines 52-67, (23)
Col.6 lines 1-23 (24)
Col.12 lines 39-51, (55)
Col.6 lines 37-55, (26)
Therefore, the argument do not apply to any of the references being used in the current rejection.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combined teaching of the current prior art references, Blasinski Pub. No.: US 20170144648 A1 in view of Knechtges et al. Patent No.: 9,616,870 B2 and further in view of Kojori et al. Patent No.: US 8,384,343 B2, discloses the argued claim elements either expressly or inherently as shown on the current office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8790215 B2, System, method, and apparatus for controlling power output distribution in a hybrid power train
US 20110224858 A1, Control System For Equipment On a Vehicle W/ A Hybrid-Electric Powertrain
US 20120198962 A1	Hybrid Vehicle Transmission
US 7104347 B2	Hybrid vehicles
US 6804562 B2	Method and apparatus for overload-free driving of an actuator

appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665